               Case 3:17-cv-01104-VLB Document 70-32 Filed 04/01/19 Page 1 of 1




From:                          Ileana
                               Ileana Jara
                                      Jara Yupanqui
                                           Yupanqui [margarita.jara©unlv.edu]
                                                      [margarita.jara©unlv.edu]
Sent:                          Monday, November 9, 2015 10:43 PM
To:                            susan.byrne©yale.edu
Subject:                       Full Professor Position/Chair


Dear Dr. Susan Byrne,




This letter is to acknowledge receipt of your application to the Full Professor/Chair position posted by the Department of World
Languages and Cultures at the University
                                 University of
                                            of Nevada, Las
                                                        Las Vegas.    After fulfilling
                                                             Vegas. After    fulfilling the
                                                                                        the required administrative procedures for a
                                                                                            required administrative
implementing a search, the whole committee will review the material you submitted online. Then, we will carefully discuss all of
the applications and will contact you to
                                      to arrange
                                         arrange aa video
                                                    video conference
                                                           conference interview.
                                                                       interview. Our Our following step will be to decide on a possible
campus visit.




Thank you for expressing
              expressing interest
                          interest in
                                    in working
                                       working with
                                               with us
                                                    us as
                                                       as aa chair
                                                             chairof
                                                                   ofour
                                                                     ourdepartment.
                                                                         department. We will carefully
                                                                                             carefully consider
                                                                                                       consider your
                                                                                                                your record.
                                                                                                                      record. I look
forward to speaking with you soon.




Sincerely,



Dr. Margarita
    Margarita Jara
               Jara
Associate Professor
           Professor of Spanish
University of Nevada,
University of  Nevada, Las
                        Las Vegas
                            Vegas
Department of of World
                 World Languages
                       Languages and Cultures
4505 Maryland Parkway Box 5047
Las Vegas, NV    89154-5047
             NV 89154-5047
Phone: 702-895-1690
Fax:    702-895-1226
Fax: 702-895-1226
e-mail:
e - mail: margarita.jaragunlv.edu
           margaritajaragunlv.edu
http://faculty.unlv.eduijara/index.html




                                                                    1


                                                                                                              BYRNE018980
